[Cite as Horvath v. Barberton Bd. of Bldg. & Zoning Appeals, 2022-Ohio-1302.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

WILLIAM J. HORVATH                                        C.A. No.         29921

        Appellant

        v.
                                                          APPEAL FROM JUDGMENT
CITY OF BARBERTON BOARD OF                                ENTERED IN THE
BUILDING AND ZONING APPEALS, et                           COURT OF COMMON PLEAS
al.                                                       COUNTY OF SUMMIT, OHIO
                                                          CASE No.   CV-2020-09-2481
        Appellees

                                DECISION AND JOURNAL ENTRY

Dated: April 20, 2022



        CALLAHAN, Judge.

        {¶1}    Appellant, William Horvath, appeals from the judgment of the Summit County

Court of Common Pleas denying his motion for preliminary injunction to enjoin Appellees, the

City of Barberton Board of Zoning and Building Appeals (“BZBA”) and the City of Barberton

Building Department (“Building Department”) (collectively “Barberton”) from demolishing his

house. For the reasons set forth below, this Court affirms.

                                                     I.

        {¶2}    In April 2020, Mr. Horvath’s house at 752 Wisteria Drive in Barberton, Ohio

(“property”) sustained significant damage due to a tornado. Mr. Horvath submitted an insurance

claim. During the following four months, Mr. Horvath updated the Building Department of the

status of the insurance claim, but did not begin any repairs to the property.
                                                2


       {¶3}    On August 7, 2020, the Building Department issued a Violation Notice to Mr.

Horvath which notified him of the following: the property was in violation of several sections of

the Barberton Property Maintenance Code; he had 30 days to correct the violations; the Building

Department’s intent to condemn and demolish (“condemnation notice”) the property if he failed

to comply; and his right to appeal to the BZBA. Mr. Horvath submitted an appeal to the BZBA

on August 26, 2020, but the BZBA refused to hear his appeal because it was filed late.

       {¶4}    Mr. Horvath filed a complaint in the common pleas court seeking declaratory

judgment and injunctive relief, along with a R.C. 2506.01 administrative appeal of the Violation

Notice and of the BZBA’s refusal to hear his appeal. Mr. Horvath also filed a separate motion for

temporary restraining order and preliminary injunction to prohibit Barberton from taking any

action to demolish his house. The trial court granted the temporary restraining order and scheduled

a preliminary injunction hearing.

       {¶5}    Barberton opposed the motion for preliminary injunction asserting that Mr. Horvath

failed to exhaust his administrative remedies. The trial court denied Mr. Horvath’s motion for

preliminary injunction, and the temporary restraining order expired.

       {¶6}    Mr. Horvath timely appealed this judgment, raising one assignment of error.

                                                II.

                                    ASSIGNMENT OF ERROR

       THE SUMMIT COUNTY COMMON PLEAS COURT COMMITTED ERROR,
       PREJUDICIAL TO MR. HORVATH, WHEN IT DENIED HIS MOTION FOR
       PRELIMINARY INJUNCTION.

       {¶7}    In his sole assignment of error, Mr. Horvath argues that the trial court erred when

it denied his motion for preliminary injunction. We disagree.
                                                  3


           {¶8}   This Court reviews the denial of a motion for preliminary injunction for an abuse

of discretion. Wimmer Family Trust v. FirstEnergy, 9th Dist. Lorain No. 08CA009392, 2008-

Ohio-6870, ¶ 9, vacated on other grounds, 123 Ohio St.3d 144, 2009-Ohio-4304, ¶ 1. An abuse

of discretion is present when a trial court’s decision “‘is contrary to law, unreasonable, not

supported by evidence, or grossly unsound.’” Menke v. Menke, 9th Dist. Summit No. 27330, 2015-

Ohio-2507, ¶ 8, quoting Tretola v. Tretola, 3d Dist. Logan No. 8-14-24, 2015-Ohio-1999, ¶ 25.

           {¶9}   In determining whether a preliminary injunction is warranted, the court considers

“whether: (1) the movant has shown a substantial likelihood of success on the merits, (2) the

movant will suffer an irreparable injury, (3) a preliminary injunction could harm third parties, and

(4) the interest of the public will be served by granting a preliminary injunction.” Pelster v.

Millsaps, 9th Dist. Summit No. 19375, 1999 WL 980566, *2 (Oct. 27, 1999). These factors must

be established by clear and convincing evidence by the party moving for the preliminary

injunction. J.P. v. T.H., 9th Dist. Lorain No. 15CA010897, 2017-Ohio-233, ¶ 19.

           {¶10} The nonmovant may oppose the preliminary injunction motion by asserting an

affirmative defense to counter the movant’s claim of its likelihood of succeeding on the merits.

See Watson v. Caldwell Hotel, LLC, 7th Dist. Noble No. 16 NO 0432, 2017-Ohio-4007, ¶ 48-49.

The party asserting the affirmative defense bears the burden of producing evidence of the

affirmative defense at the preliminary injunction stage. See id. at ¶ 49, citing Goldfuss v. Davidson,

79 Ohio St.3d 116, 124 (1997) and Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal,

546 U.S. 418, 429 (2006). “Although the arguments underlying a nonmovant’s assertion of

affirmative defenses can be a consideration in weighing the factors involved in evaluating a motion

for a preliminary injunction, they are not dispositive of the merits at that stage of the case.” Watson

at ¶ 48.
                                                 4


       {¶11} When timely asserted and maintained, failure to exhaust administrative remedies is

an affirmative defense in actions for declaratory judgment and injunctive relief. See Jones v.

Chagrin Falls, 77 Ohio St.3d 456, syllabus (1997) (declaratory judgment); Clagg v. Baycliffs

Corp., 82 Ohio St.3d 277, 281 (1998) (injunction). “It is a well-established principle of Ohio law

that, prior to seeking court action in an administrative matter, the party must exhaust the available

avenues of administrative relief through administrative appeal.” Noernberg v. Brook Park, 63

Ohio St.2d 26, 29 (1980). There are, however, exceptions to the exhaustion doctrine. Karches v.

Cincinnati, 38 Ohio St.3d 12, 17 (1988). A party is not required to pursue administrative relief “if

there is no administrative remedy available which can provide the relief sought, * * * if resort to

administrative remedies would be wholly futile,” or if “the available remedy is onerous or

unusually expensive.” Id. In response to the affirmative defense, the plaintiff must demonstrate

an exception to the requirement of exhaustion of administrative remedies is applicable. See Gates

Mills Inv. Co. v. Pepper Pike, 59 Ohio App.2d 155, 166 (8th Dist.1978).

       {¶12} On appeal, Barberton contends that Barberton Property Maintenance Code Section

111.1 provides Mr. Horvath with an administrative remedy of filing an appeal from the Violation

Notice to the BZBA, and Mr. Horvath failed to exhaust that administrative remedy when he filed

an untimely appeal to the BZBA.1 Barberton Property Maintenance Code Section




       1
         The parties also presented arguments directed to Mr. Horvath’s likelihood of success on
the merits of the R.C. 2506.01 administrative appeal and complaint for declaratory judgment and
injunction. Because the trial court did not base its decision on those arguments, our review is
limited to the affirmative defense of exhaustion of administrative remedies.
                                                  5


111.1 states the following:

       Any person directly affected by a decision of the building official or a notice or
       order issued under this code shall have the right to appeal to the Barberton Board
       of Zoning and Building Appeals, provided that a written application for appeal is
       filed within 10 days after the day the decision, notice or order was served. An
       application for appeal shall be based on a claim that the true intent of this code or
       the rules legally adopted [thereunder] have been incorrectly interpreted, the
       provisions of this code do not fully apply, or the requirements of this code are
       adequately satisfied by other means.

Pursuant to Section 111.1, Mr. Horvath was required to file a written appeal from the Violation

Notice to the BZBA within ten days of being served with the Violation Notice. See id. Mr.

Horvath does not contest that his letter to the BZBA appealing the Violation Notice on August 26,

2020, was beyond the ten-day period to file an appeal.

       {¶13} Rather, under his single assignment of error, Mr. Horvath makes numerous

arguments that appear to fall under the first exception to the exhaustion of remedies doctrine:

“there is no administrative remedy available which can provide the relief sought” or “resort to

administrative remedies would be wholly futile[.]” See Karches, 38 Ohio St.3d at 17. The

Supreme Court of Ohio has described the futility exception as not requiring a litigant to take a vain

act before initiating a judicial action. See State ex rel. Teamsters Loc. Union No. 436 v. Bd. of Cty.

Commrs., 132 Ohio St.3d 47, 2012-Ohio-1861, ¶ 24. The Court has described such acts as follows:

       [A] “vain act” occurs when an administrative body lacks the authority to grant the
       relief sought; a vain act does not entail the petitioner’s probability of receiving the
       remedy. The focus is on the power of the administrative body to afford the
       requested relief, and not on the happenstance of the relief being granted.

(Emphasis sic.) Nemazee v. Mt. Sinai Med. Ctr., 56 Ohio St.3d 109, 115 (1990). See also BP

Communications Alaska, Inc. v. Cent. Collection Agency, 136 Ohio App.3d 807, 813 (8th

Dist.2000) (stating that the futility exception “applies when it would be impracticable to pursue
                                                 6


the administrative remedy * * * because the administrative entity lacks the authority to render

relief * * *.”).

        {¶14} First, Mr. Horvath argues that the BZBA appeal could not provide the relief he

sought because Barberton Property Maintenance Code Section 111.1 limited the claims that could

be raised in an appeal to the BZBA. Mr. Horvath asserts that his allegations that the Violation

Notice and condemnation notice were defective for failure to comply with various notice

provisions did not fall within the allowed appeal claims.

        {¶15} Barberton Property Maintenance Code Section 111.1 states that an appeal to the

BZBA “shall be based on a claim that the true intent of this code or the rules legally adopted

[thereunder] have been incorrectly interpreted, the provisions of this code do not fully apply, or

the requirements of this code are adequately satisfied by other means.” The intent of the Barberton

Property Maintenance Code is to “ensure public health, safety, and welfare insofar as they are

affected by the continued occupancy and maintenance of structures and premises.” Id. at Section

101.3. The building official has the authority “to interpret and implement the provisions of this

code[]” and “to secure the intent [of the code.]” Id. at Section 104.2.

        {¶16} Mr. Horvath alleges multiple instances wherein the Violation Notice and

condemnation notice were deficient for “lack of proper notice” in accordance with the city

ordinances: the condemnation notice failed to make a finding under Barberton Property

Maintenance Code Section 110.1 that it was “unreasonable to repair the structure[;]” the Violation

Notice only cited and quoted the Barberton Property Maintenance Code sections that were violated

and failed to identify the specific portion of the property that corresponded to each violation; the

Violation Notice did not inform him of what actions he needed to take to correct the violations;

the Violation Notice did not allow sufficient time to make the repairs; and the Violation Notice
                                                 7


did not contain all of the procedures available to challenge it. Although Mr. Horvath generalizes

these claims as notice issues, the deficiencies alleged by him question whether the building official

correctly interpreted and implemented the true intent of the code when he issued the Violation

Notice and condemnation notice. Accordingly, Mr. Horvath’s claims are reviewable by the BZBA,

and he has failed to establish by clear and convincing evidence that an appeal to the BZBA could

not provide the relief sought.

       {¶17} Next, Mr. Horvath argues that an appeal to the BZBA would be wholly futile

because the Barberton City Charter does not authorize the BZBA to review the Building

Department’s issuance of a notice regarding violations of the Barberton Property Maintenance

Code. Mr. Horvath suggests that the BZBA’s authority only extends to zoning questions and “to

appeals of violations incurred during the process of building, and not maintenance.”

       {¶18} Barberton City Charter Section 6.02(b) provides that the BZBA has jurisdiction

over appeals related to zoning and building. The provision setting forth the intent of the Barberton

Property Maintenance Code states that “[e]xisting structures and premises that do not comply with

these provisions shall be altered or repaired to provide a minimum level of health and safety as

required, herein. Repairs, alterations, additions to and change of occupancy in existing buildings

shall comply with the Ohio Building Code.” Barberton Property Maintenance Code Section 101.3.

Further, Barberton Property Maintenance Code Section 102.3 designates the Ohio Building Code

as the applicable code governing repairs and alterations to a structure. Based upon the above

sections of the Barberton Property Maintenance Code, there is evidence that the repairs and

alterations required to abate maintenance violations involves building, which falls within the

jurisdiction of the BZBA.        Accordingly, Mr. Horvath has failed to establish by clear and

convincing evidence that an appeal to the BZBA would be wholly futile.
                                                8


       {¶19} Alternatively, Mr. Horvath argues that if the BZBA possessed jurisdiction to hear

his appeal, his appeal to the BZBA was timely under Barberton City Charter Section 6.02(d).

Section 6.02(d) provides that an appeal to the BZBA is to be submitted within 20 days from the

denial of a zoning or building permit. Id. This matter does not involve the denial of a zoning or

building permit; thus, the 20-day deadline does not apply in this instance. Rather, the 10-day

deadline provided for in Barberton Property Maintenance Code Section 111.1 applies to an appeal

to the BZBA from the Violation Notice issued under that code.

       {¶20} Mr. Horvath also asserts that the appeal provided in Barberton Property

Maintenance Code Section 111.1 “creates an empty appeal” and is not an administrative remedy

because neither the Barberton Property Maintenance Code nor the Barberton Development Code

provide for procedures for a hearing and the opportunity to present evidence in an appeal to the

BZBA. Due to the absence of these procedures in the city ordinances, Mr. Horvath claims that he

was “incapable of appealing to the [BZBA] for a hearing where he could present evidence[;]” and

thus, there was no administrative remedy to exhaust.

       {¶21} Mr. Horvath takes the position that only the ordinances can provide the procedures

for a hearing and the opportunity to present evidence when determining whether an appeal from

the Violation Notice to the BZBA is an administrative remedy that must be exhausted. Mr.

Horvath’s reliance on Englewood v. Turner, 168 Ohio App.3d 41, 2006-Ohio-2667 (2d Dist.), for

this proposition is misplaced. In Englewood, the appellate court considered both the city’s

property maintenance code and the hearing officer’s notice of violations in its analysis of whether

there was an administrative remedy that the property owner failed to exhaust. Id. at ¶ 13, 15. The

appellate court concluded that an appeal to city council from the housing officer’s decision was

not an administrative remedy under the city’s property maintenance code for two reasons: first, the
                                                   9


property maintenance code did not contain a procedure, including a “provision for a hearing or

opportunity to present evidence[,]” for appealing to city council; and second, there was no evidence

that the property owner was informed of a right to an appeal, to a hearing, or to present evidence

in either the housing officer’s notice of violations or the city council’s resolution. Id. at ¶ 15, 20.

       {¶22} As discussed above, Barberton Property Maintenance Code Section 111.1 provides

a right to appeal to the BZBA from a notice, order, or decision issued under the code and that an

appeal must be submitted in writing within ten days of the notice, order, or decision being served.

Further, the Violation Notice contains all of the information set forth in Barberton Property

Maintenance Code Section 111.1 and also lists the required filing fee for an appeal and states that

the person appealing or his/her representative must appear before the BZBA on a future date. In

light of the foregoing evidence, Mr. Horvath failed to establish by clear and convincing evidence

that an appeal to the BZBA from the Violation Notice was unable to provide the relief requested

and was inadequate due to the absence of appeal procedures in the city ordinances.

       {¶23} Mr. Horvath also argues that exhaustion of administrative remedies is not required

when a claim for declaratory judgment raises constitutional issues. Mr. Horvath’s argument is

misplaced. Exhaustion of administrative remedies is not required in “an action challenging the

constitutionality of a statute, ordinance, or administrative rule.” Jones, 77 Ohio St.3d at 460. Mr.

Horvath’s declaratory judgment action did not attack the constitutionality of the Barberton

ordinances or any statute. Rather his complaint attacked the condemnation notice. Accordingly,

exhaustion of administrative remedies applies to Mr. Horvath’s claim for declaratory judgment.

       {¶24} Mr. Horvath claims that the trial court erred in denying his motion for preliminary

injunction on the basis of lack of jurisdiction. Mr. Horvath has misconstrued the trial court’s

decision. The trial court denied his motion for preliminary injunction after determining that Mr.
                                                10


Horvath failed to demonstrate an exception to the affirmative defense of exhaustion of

administrative remedies by clear and convincing evidence.

       {¶25} Mr. Horvath alleges that the trial court erred when it failed to find that the combined

Violation Notice and condemnation notice violated his right to not be dispossessed of property

without due process of law. He argues that the Violation Notice cannot also serve as a notice of

demolition because the thirty-day period for compliance with the Violation Notice had not yet

passed, nor was a further inspection held to support the demolition order. These arguments relate

directly to the merits of Mr. Horvath’s declaratory judgment claim. While the parties presented

arguments directed to Mr. Horvath’s likelihood of success on the merits of his complaint for

declaratory judgment and his other claims, the trial court did not base its decision on those

arguments. Accordingly, we decline to address these arguments as they are beyond the scope of

this appeal.

       {¶26} The remainder of Mr. Horvath’s arguments do not appear to relate to the doctrine

of exhaustion of administrative remedies, but rather challenge the constitutionality of Barberton’s

nuisance abatement ordinances and the appeal provisions therein. We decline to address Mr.

Horvath’s arguments because he did not assert these issues in the trial court and has failed to

develop a plain error argument on appeal. See M.H. v. J.P., 9th Dist. Lorain Nos. 15CA010832,

15CA010833, 2017-Ohio-33, ¶ 7-8.

       {¶27} Based upon the foregoing, we conclude that the trial court did not abuse its

discretion in denying Mr. Horvath’s motion for preliminary injunction. Mr. Horvath’s assignment

of error is overruled.

                                                III.
                                                11


       {¶28} Mr. Horvath’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT

HENSAL, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

SIDNEY N. FREEMAN and ROBERT MCNAMARA, Attorneys at Law, for Appellant.

JOHN T. MCLANDRICH, FRANK H. SCIALDONE, and TERENCE L. WILLIAMS, Attorneys
at Law, for Appellees.